DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 1, 8, and 15 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on November 11, 2021

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0155959) (hereinafter Lee) (published May 23, 2019) in view of Sengupta et al. (US 2011/0276744) (hereinafter Sengupta) (published November 10, 2011).
Regarding Claims 1, 8, and 15, taking claim 1 as exemplary, Lee discloses a method of data storage, the method comprising: receiving a write request including a user key;
“In operation S330, host 200 transmits, to controller 110, a "put" command including the first key K1 and the first value V1” (Lee [0075])

generating or updating metadata corresponding to the user key;
“In operation S340, controller 110 generates the mapping index MIa from first bits corresponding to at least some of the random bits of the first key K1, based on the key encoding rule KER. In operation S350, controller 110 updates in the mapping table MT a first physical address PPN1 for writing the first value V1 into non-volatile memory 120” (Lee [0075])

writing data corresponding to the write request to a storage device;
“In operation S360, controller 110 transmits to non-volatile memory 120 a write command including the first value V1 and the first physical address PPN1” (Lee [0076])

converting the metadata to a device format corresponding to the storage device; and storing the metadata on the storage device.
“In operation S370, non-volatile memory 120 writes the first value V1 into the first physical address PPN1. Here, the first key K1 and the first mapping index MIa may be further written into the first physical address PPN1” (Lee [0076] see fig. 8 metadata in S350 is converted to metadata in S370 and is stored on the storage device)

But does not explicitly state determining the user key exists in a cache; responsive to the determining the user key exist in the cache. Sengupta discloses determining the user key exists in a cache.
“As represented in FIG. 2, a key lookup operation (get) first looks for a key in the RAM read cache 112 (step 202). Step 204 evaluates the cache hit or miss;” (Sengupta [0026])

responsive to the determining the user key exist in the cache.


It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the determination of whether the key is in cache of Sengupta with Lee to yield the predictable results of better coherence and less conflicts with cached data.
Claims 8 and 15 have similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 3, 10 and 17, Lee further discloses wherein generating or updating metadata corresponding to the user key comprises: generating the metadata to replace metadata that is absent from the cache; or updating the metadata that exists in the cache.
“In operation S340, controller 110 generates the mapping index MIa from first bits corresponding to at least some of the random bits of the first key K1, based on the key encoding rule KER” (Lee [0075])

Regarding Claims 4, 11 and 18, Sengupta further discloses wherein generating the metadata comprises: sending a prefetch request to prefetch the metadata; and adding the metadata to the cache.
“the system prefetches the metadata for the chunks in that container into the chunk metadata cache 612 in RAM and adds the associated container's entry to the RAM container metadata cache 642. Because of this prefetching strategy, it is generally likely that the next several hundreds or thousands of chunk lookups will hit in the RAM chunk metadata cache 612” (Sengupta [0067])

Regarding Claims 6, 13 and 20, Lee further discloses wherein converting the metadata to the device format corresponding to the storage device comprises: by processing requests on pending request queue; and building a device format.
“In operation S330, host 200 transmits, to controller 110, a "put" command including the first key K1 and the first value V1 … In operation S350, controller 110 updates in the mapping table MT a first physical address PPN1 for writing the first value V1 into non-volatile memory 120” (Lee [0075] the put request is processed and the device format is defined in Fig. 8 item S370)


Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (published May 23, 2019) and Sengupta (published November 10, 2011) as applied to claims 1, 8, and 15 above, and further in view of MARUKAME et al. (US 2013/0042060) (hereinafter Marukame) (published February 14, 2013).
Regarding Claims 2, 9, and 16, the combination of Lee and Sengupta disclosed the method of claim 1, KV store of claim 8, and medium of claim 15, but does not explicitly state wherein determining the user key exists in the cache comprises: determining a metadata table to which the user key belongs exists; and determining the metadata has the user key.
Marukame discloses wherein determining the user key exists in the cache comprises: determining a metadata table to which the user key belongs exists; and determining the metadata has the user key.
“The key-value data of the metadata table 162 stores, as a list, keys that are metadata associated with data and the start addresses (values) of the real data addresses of the associated data” (Marukame [0081])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the association of keys to a metadata table in Marukame with the combination of Lee and Sengupta to yield the predictable results of better categorizing each group of keys to the data.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
Applicant Argues:

With respect to (a), as applicant stated Lee discloses the generation of metadata corresponding to the user key, and when in combination with Sengupta which discloses the determining the user key existing in the cache and returning the key if it is would yield the combination generation of metadata corresponding to the key responsive to the determining the key exists in the cache.
Furthermore examiner believes that the specification would provide any support for another interpretation. Applicant’s specification at [0071-0076] which describes the determination of the key existing in the cache, prefetching of the key when not in the cache, and generation/updating of the metadata. Similarly LEE discloses in paragraph [0064] that the controller memory maybe used as cache memory and Sengupta discloses in paragraph [0026-0035] the steps of determining if the key is in the cache and the loading of the data into the cache if it’s not. When combined LEE and Sengupta would disclose the determination of the key existing the cache, loading the data into the cache if it’s not, and the generation of metadata corresponding to the key.
The generation/update of metadata does not appear to be responsive to the determining the user key exists in the cache, as the metadata is being generated/updated/retrieved regardless of whether the user key is in the cache or not, as the entry for the key would be either created, updated or retrieved into the cache.
If applicant has a different interpretation examiner urges the applicant to explain how the generation or updating of the metadata is responsive to the determining of the key existing in cache and where in the specification there would be support for such an interpretation.

Allowable Subject Matter
Claims 5, 7, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136    

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136